     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 1 of 34



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     STEVEN W. MYHRE
 3   Nevada Bar No. 9635
     DANIEL CLARKSON
 4   Assistant United States Attorneys
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
     (702) 388-6336
 6   Steven.Myhre@usdoj.gov
     Daniel.Clarkson@usdoj.gov
 7   Attorneys for the United States

 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10    UNITED STATES OF AMERICA,

11                           Plaintiff,                      No. 2:19-cr-00304-RFB-VCF

12                vs.                                        Government’s Motion in Limine on
                                                             Admissibility of Prior Acts as
13    LATONIA SMITH,                                         Inextricably Intertwined Evidence or
                                                             as Relevant Under Fed. R. Evid.
14                           Defendant.                      404(b)

15

16
            The United States of America, by and through the undersigned, respectfully submits
17
     the following Motion in Limine, seeking a preliminary ruling regarding the admissibility of
18
     evidence regarding various acts committed by defendant Latonia Smith before and after the
19
     conduct charged in the Indictment. This evidence is admissible because it is inextricably
20
     intertwined with the charged conduct. Even if the Court finds that this evidence is subject to
21
     Rule 404(b) of the Federal Rules of Evidence, it is admissible as proof of defendant’s motive,
22
     intent, knowledge, plan, and identity under Fed. R. Evid. 404(b). Further, the evidence is
23
     more probative than prejudicial under Rule 403.
24

                                                     1
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 2 of 34



 1          Because this Motion seeks a potential ruling under Rule 404(b), it will also serve as

 2   formal notice of the government’s intent to offer same at trial. Fed. R. Evid. 404(b)(2)(A). 1

 3                                               FACTS

 4          Defendant is charged with five counts of Mailing Threatening Communications in

 5   violation of 18 U.S.C. § 876(c). The victim alleged in Count One of the Indictment was the

 6   former supervisor of defendant’s mother, a former employee of Planet Hollywood, which is

 7   owned by Caesars Entertainment (“Caesars”). The victims alleged in Counts Two through

 8   Five of the Indictment are attorneys and employees of a prominent Nevada law firm who

 9   were, in one form or another, associated with the defense of a civil action or actions arising

10   from allegations of the wrongful termination of defendant’s mother.

11          The government anticipates that the evidence at trial will show that the defendant

12   became deeply involved in the litigation of her mother’s civil action, to the point of

13   interacting with the attorneys and staff defending the action. The threatening communications

14   alleged in Counts One through Five of the Indictment were delivered through the mail and, as

15   is usually the case, were made anonymously. Among other things, the government must

16   prove at trial that the communications were not only made by the defendant but that they

17   were transmitted for the purpose of issuing a threat, or with the knowledge that the

18   communication would be viewed as a threat.

19          In this vein, the government will seek to introduce “other acts” evidence during its

20   case in chief as further described below. As will be shown, these acts relate to

21   communications made and actions taken by defendant that advance proof of her identity as

22

23   1
      The government is unable to comply at this time with the meet-and-conferment requirement
24   for motions in limine set forth in LCR 12-2, given that it is currently unclear whether
     Defendant will be represented by counsel at trial or proceeding pro se.
                                                      2
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 3 of 34



 1   the person making the charged threats, but also provide context and background for the

 2   charged acts and advance proof of the motive and intent behind the charged acts to show that

 3   they were transmitted for the purpose of issuing a threat, or with the knowledge that the

 4   communication would be viewed as a threat.

 5          The “other acts” evidence at issue consists of the following.

 6          1.      Communications Received by S.R. Exhibits 1A through 1D contain Facebook

 7   messages and letters received by the victim alleged in Count One: S.R. The government

 8   anticipates that at trial S.R. will testify that S.R. worked as a supervisor of defendant’s mother

 9   at the Planet Hollywood. The charge in Count One relates to a mailed communication that

10   S.R. received in August 2018, which is depicted at Exhibit 2. The charged communication was

11   received after the communications received by S.R. in Exhibits 1A through 1D.

12          As is apparent from Exhibit 2, the charged threat contains not only the overt threat that

13   “all will die,” but also highly charged allegations that the targets of the threats are “racists” with

14   undercurrent themes that the threat of death is motivated by racism, racial conflict, and

15   retribution if the targets fail to “fix it.” The communications contained at Exhibits 1A through

16   1D are similar in nature and advance proof as to defendant’s identity and motivation behind

17   the threat contained in Exhibit 2.

18          The government anticipates that the evidence will show that S.R. began receiving the

19   similarly threatening Facebook postings, beginning in December 2017, about a month after the

20   mother’s termination. The postings purport to be from persons unknown to S.R., using the

21   names Aus or Aussey Riley, Medina Sinclair, and Simone Wiley. Like Exhibit 2, the postings

22   at Exhibits 1A through 1C contain themes of racism, racial animus, racial conflict and

23   retribution.

24

                                                       3
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 4 of 34



 1          S.R. also received two anonymous mailings in December 2017 and May 2018,

 2   respectively, attached as Exhibit 1D. These anonymous communications also include similar

 3   threats of retribution, accusations of racism, insults and profanity directed at S.R., and

 4   references to S.R. being a supervisor at work.

 5          S.R. will testify that, while none of the account names of the purported Facebook

 6   posters are known to S.R., the communications included details about the mother’s termination

 7   that were not generally known to others and bespeak of a relationship between the sender and

 8   the terminated employee. Although S.R. cannot identify the sender of these communications,

 9   the government intends to offer evidence derived from defendant’s personal cell phone showing

10   that the “notes” section of the phone contains the unusual name of “Aus Riley” and what

11   appears to be a corresponding password. This would allow the jury to infer that the defendant

12   sent the communications using the name “Aus Riley” or the derivation “Aussey Riley.” The

13   jury may further infer that the defendant sent the communications based on the references to

14   the employment and termination known to the defendant through her involvement in her

15   mother’s legal actions.

16          2.     March 21, 2019 Email from defendant Smith to Advanced Psychiatry Inc. On

17   or about March 21, 2019, the defendant sent an email to Advanced Psychiatry Inc. The email

18   was extracted from defendant’s personal cellphone that was recovered and searched pursuant

19   to a Court-authorized Search Warrant and states as follows:

20

21

22

23

24

                                                      4
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 5 of 34



 1
              Advanced Psychiatry Inc.
 2
              4310 W. Cheyenne Ave.
 3            North Las Vegas, Nv 89032
              Phone: 702/763/7811
 4            Fax: 702/947/4920

 5            On Thu, Mar 21, 2019 at 9:31 PM Latonia Smith <    @icloud.com> wrote:

 6

 7

 8

 9

10

11

12
              Sent from my iPhone
13

14

15          As depicted, the email states that, at the time,

16

17                                                              . 2 This communication preceded the

18   threatening communications charged in Counts Two (April 25, 2019), Three and Four

19   (September 30, 2019), and 5 (October 1, 2019) and during the time that the evidence will

20   show that the defendant was deeply involved with her mother’s litigation and was interacting

21   with staff and lawyers defending the litigation. This communication (occurring a few weeks

22

23   2
      In an abundance of caution, the government has redacted the depiction of defendant’s email
24   to avoid any arguable disclosure of her mental health. The government will file an unredacted
     version under seal.
                                                      5
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 6 of 34



 1   before the charged threats) will be offered to advance proof of the criminal mindset behind the

 2   charged threats and that charged communications were transmitted for the purpose of issuing

 3   a threat, or with the knowledge that the communication would be viewed as a threat.

 4          2.     April 17, 2019 Confrontation Between Defendant and S.P. S.P. is the victim of

 5   the threatening communication charged in Count Three of the Indictment and an attorney with

 6   the law firm representing Caesars in the mother’s employment action or actions, and who

 7   worked with attorney W.B. on the same matter.

 8          The government intends to introduce testimony as well as video and audio evidence of a

 9   confrontation between the defendant and S.P. that occurred at the state courthouse in Las

10   Vegas on April 17, 2019, a little more than a week before W.B., who worked with S.P.,

11   received an anonymous threatening communication by mail as charged in Count Two and

12   about four months before S.P. received a threatening communication charged in Count Three.

13          The evidence of the April 17 confrontation will show that the defendant waited by the

14   elevator bank for S.P. to exit the elevator, approached S.P., and threatened to punch S.P. This

15   evidence will tend to prove defendant’s identity as the person mailing the anonymous threat to

16   S.P.’s co-worker about a week later and the threat to S.P. several months later.

17          3.     October 31, 2019 Confrontation between Defendant and W.B. and Related

18   Communications. W.B. is one of the victims of the threatening communication charged in

19   Count Two. W.B. is employed by the same law firm as S.P. and was assigned to the civil

20   actions involving defendant’s mother. The government will offer evidence from the defendant’s

21   personal cellphone that, on October 31, 2019, defendant made multiple “hang-up” telephone

22   calls to W.B. at W.B.’s law offices in Reno, where the caller hung up the telephone whenever

23   W.B. answered the call.

24

                                                     6
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 7 of 34



 1          On the night of October 31 (Halloween), W.B. answered a knock at the door of his

 2   personal residence in Reno, thinking the caller to be a trick-or-treater. When he answered the

 3   door, he saw the defendant armed with what appeared to him to be a real firearm, but was later

 4   discovered to be a Glock replica BB gun. Reasonably fearing for his life, W.B. immediately and

 5   impulsively backed away from the door, tripping and falling to the floor in the process.

 6          While W.B. was on the ground, the defendant stood over W.B., pointed the weapon at

 7   W.B., and spoke in a menacing and threatening manner, words to the effect of “we need to

 8   have a chat.” A struggle ensued between W.B. and the defendant, during which W.B. fled the

 9   apartment and contacted police.

10          This event came after the receipt of the anonymous death threat to W.B. charged in

11   Count Two which, among other things, stated “revenge is the sweetest joy and every single

12   one of you will meet it face to face no one will be safe. . . .” (emphasis added).

13          4.      Defendant’s Pro Se Filings. After her indictment in this case and as is well-

14   known to the Court, the defendant has made numerous pro se filings with the Court. These

15   filings have included violent threats, insults, and accusations of racism and call for revenge

16   against several individuals, including some of the victims of the charged threats, law

17   enforcement agents, and judges and attorneys involved in this case.

18                                         LEGAL STANDARD

19   A.     Inextricably Intertwined Evidence is Not Subject to Rule 404(b) Prior Acts Analysis

20          “[E]vidence should not be considered other crimes or other act evidence within the

21   meaning of Rule 404(b) if the evidence concerning the other act and the evidence concerning
22   the crime charged are inextricably intertwined.” United States v. Loftis, 843 F.3d 1173, 1177 (9th
23   Cir. 2016). In United States v. Vizcarra-Martinez, the Ninth Circuit explained:
24

                                                       7
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 8 of 34



 1          [W]e have allowed “other act” evidence to be admitted when it was necessary to
            do so in order to permit the prosecutor to offer a coherent and comprehensible
 2          story regarding the commission of the crime; it is obviously necessary in certain
            cases for the government to explain either the circumstances under which
 3
            particular evidence was obtained or the events surrounding the commission of
 4          the crime. . . ‘[The jury] cannot be expected to make its decision in a void—
            without knowledge of the time, place, and circumstances of the acts which form
 5          the basis of the charge.’”

 6   Vizcarra-Martinez, 66 F.3d 1006, 1012-13 (9th Cir. 1995) (citations and quotations omitted); see
 7   also United States v. Soliman, 813 F.2d 277, 279 (9th Cir. 1997) (evidence should not be treated as
 8
     “other crimes” evidence under Rule 404(b) and may be admitted for all purposes when the
 9
     evidence concerning the other act and the evidence concerning the crime charged are
10
     inextricably intertwined); United States v. Ramirez-Jiminez, 967 F.2d 1321, 1327 (9th Cir. 1992)
11
     (evidence used to flesh out the circumstances surrounding the crime with which the defendant
12
     has been charged, thereby allowing the jury to make sense of the testimony in its proper
13
     context, is inextricably intertwined and not subject to Rule 404(b)); United States v. Butcher, 926
14
     F.2d 811, 816 (9th Cir.), cert. denied, 500 U.S. 959 (1991) (when a defendant is prosecuted for
15
     being a felon in possession of a firearm, evidence concerning other acts that are inextricably
16
     intertwined with the charged acts may be admitted).
17
     B.    Rule 404(b) Is A Rule of Inclusion, Not Exclusion.
18
            Even where evidence of prior acts is subject to Rule 404(b) analysis, this Circuit treats
19
     that rule as a rule of inclusion, not exclusion, and permits the admission of any evidence of
20
     other crimes or acts relevant to an issue in the trial, holding that such evidence should be
21
     excluded only when it proves nothing but the defendant’s criminal disposition. See, e.g., United
22
     States v. Diggs, 649 F.2d 731, 737 (9th Cir. 1981); United States v. Green, 648 F.2d 587, 591 (9th
23
     Cir. 1981); United States v. Rocha, 553 F.2d 615, 616 (9th Cir. 1977); see also United States v.
24

                                                       8
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 9 of 34



 1   Simon, 767 F.2d 524 (8th Cir. 1985) (Rule 404(b) is a rule of inclusion rather than exclusion).

 2   This “inclusionary rule,” however, is subject to the balancing test of Rule 403. United States v.

 3   Sangrey, 586 F.2d 1312, 1314 (9th Cir. 1978).

 4          “[A]ccordingly, ‘404(b) evidence, like other relevant evidence, should not lightly be

 5   excluded when it is central to the prosecution’s case.’” United States v. Jernigan, 341 F.3d 1273,

 6   1280 (10th Cir. 2003) (citation omitted). “The threshold inquiry . . . is whether that evidence is

 7   probative of a material issue other than character.” Huddleston v. United States, 485 U.S. 681,

 8   686 (1988). The Ninth Circuit has held that evidence is admissible under Rule 404(b) if: (1)

 9   sufficient proof exists for the jury to find that the defendant committed the prior act; (2) the

10   prior act was not too remote in time; and (3) the prior act is introduced to prove a material issue

11   in the case. United States v. Ross, 886 F.2d 264, 267 (9th Cir. 1989), cert. denied, 494 U.S. 1083

12   (1990); United States v. Spillone, 879 F.2d 514, 518-20 (9th Cir. 1989), cert. denied, 498 U.S. 878

13   (1990). In addition, if used to prove intent, the prior act must be similar to the offense charged.

14   Id. at 519.

15          As for the October 31, 2019 confrontation with W.B., and Defendant’s filings made after

16   her indictment, Rule 404(b) permits evidence of acts committed both prior to and subsequent to

17   the charged conduct. See United States v. Bibo-Rodriguez, 922 F.2d 1398, 1400 (9th Cir. 1991)
18   (holding that “404(b) does not distinguish between ‘prior’ and ‘subsequent’ acts” and
19   “subsequent act evidence may be considered under Rule 404(b)”); see also United States v.
20   Hinostroza, 297 F.3d 924, 928 (9th Cir. 2002) (“[O]ur precedent has squarely resolved in the
21   government’s favor the issue that subsequent Rule 404(b) evidence may be relevant and
22   admissible.”).
23   C.     Rule 403 Exclusion Requires Substantial and Unfair Prejudice
24

                                                       9
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 10 of 34



 1          Rule 403 only requires exclusion when the danger of unfair prejudice substantially

 2   outweighs the evidence’s probative value. United States v. Gonzalez-Flores, 418 F.3d 1093, 1098

 3   (9th Cir. 2005) (“[U]nfairly prejudicial evidence is that having an undue tendency to suggest

 4   decision on an improper basis, commonly, though not necessarily, an emotional one.”). In

 5   addition, the Court can address any potential danger of unfair prejudice through the use of a

 6   limiting instruction. United States v. Plancarte-Alvarez, 366 F.3d 1058 (9th Cir. 2004) (“The

 7   disputed evidence had significant probative value while the danger of unfair prejudice was

 8   minimized by the court’s limiting instruction.”). “[T]he presence of a limiting instruction

 9   diminishes the danger of any unfair prejudice arising from the admission of other acts.” United

10   States v. Franklin, 250 F.3d 653, 659 (8th Cir. 2001). Reviewing courts are “reluctant to find

11   that . . . evidence was unfairly prejudicial when the district court gave an appropriate limiting

12   instruction.” United States v. Kent, 531 F.3d 642, 651 (8th Cir. 2008).

13                                             ARGUMENT

14          The evidence described above is inextricably intertwined with the offense conduct

15   alleged in this case. Defendant is charged with mailing threats to her mother’s former

16   supervisor (Count One) and several employees of the law firm that was representing Caesars’ in

17   its civil legal actions involving defendant’s mother (Counts Two through Five). The above

18   evidence is necessary to “to offer a coherent and comprehensible story” regarding defendant’s
19   relationship to the victims and her interactions with those victims preceding the charged
20   conduct. In addition, this evidence relates directly to “the events surrounding the commission
21   of the crime” and is necessary to provide the jury with the “circumstances of the acts which
22   form the basis of the charge.” In other words, the threats charged in the Indictment were not
23   received in a vacuum; they were part of an escalating course of hostile behavior by defendant
24

                                                     10
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 11 of 34



 1   toward those she believed to be responsible for her mother’s termination and for defending the

 2   civil actions arising from that termination.

 3          Without this evidence, the jury would be left to wonder not only who sent the

 4   communications, but why to these victims and how these victims are connected to the

 5   defendant. This evidence also advances proof of mindset behind the communications,

 6   demonstrating that the threats are driven out of combination of a sense of revenge, racial

 7   animus, and hatred, showing that they are not a joke but intended to convey a threat. This is

 8   most poignantly demonstrated by the assault against W.B., which shows not only that

 9   defendant’s threats intended bodily harm, but were real and capable of being acted upon.

10          The communications received by S.R. prior to the threatening mail charged in Count

11   One relate to the same incident – defendant’s mother’s termination – that motivated defendant

12   to commit the charged crimes. These communications themselves contain details indicating

13   that defendant was the sender, and the government intends to introduce digital evidence at trial

14   to confirm this. The confrontations between defendant and two attorneys at the firm defending

15   Caesars – both of whom were also victims of the threatening mail charged in the indictment –

16   are also integral to the jury’s understanding of the events surrounding the charged conduct. The

17   same is true of the defendant’s email to Advanced Psychiatry, which relates directly to

18   defendant’s state of mind and motivation to commit the charged conduct.

19          Even if this Court were to find that Rule 404(b) applies to the above evidence, the

20   evidence is admissible to prove defendant’s motive, intent, plan, identity, and knowledge. All

21   the above evidence relates to why defendant chose to send threatening mails to the victims.

22   This evidence shows that defendant was enraged about her mother’s termination, felt the

23   termination was racist and unfair, and decided to resort to intimidation and threats as revenge

24   for what she considered an “injustice.”

                                                    11
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 12 of 34



 1          In addition, the government anticipates that one of the disputes at trial will be the

 2   identity of the sender of the charged threats, which were sent by mail to the victims

 3   anonymously. Defendant’s prior harassing and threatening communications to S.R., her hostile

 4   confrontations with both S.P. and W.B., and her email to a psychiatric institute describing her

 5   desire for revenge, are all highly probative of her identity as the sender of the charged threats.

 6          The same is true of the pro se filings made by defendant after her indictment. As the

 7   Court is aware, defendant’s numerous letters/pleadings in which she has described in detail her

 8   feelings of anger and hatred toward numerous individuals, including W.B., the victim of Count

 9   Two. These filings are similar to the charged threats and earlier communications made by

10   defendant, in that they frequently contain accusations of racism, threats of harm and revenge,

11   and statements that defendant believes that she has not, and cannot obtain, justice through the

12   Court system and rule of law. The similarities between defendant’s court filings – of which she

13   is the author – and the charged threats make these filings probative and relevant to defendant’s

14   identity as the sender of the charged threats. 3

15          None of the evidence described above contravenes Rule 403, which permits exclusion of

16   evidence when the probative value is substantially outweighed by the danger of unfair

17   prejudice. The probative value is extremely high, as it relates directly to the key issues of this

18   case: proving that it was defendant who sent the threatening mail charged in the Indictment and

19   explaining why she did so. No unfair prejudice would result from admission of this evidence.

20

21

22

23   3
       The government intends to introduce only a small number of these filings, to minimize any
24   undue delay or cumulative evidence. The government’s focus will be on filings that contain the
     similarities described herein.
                                                        12
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 13 of 34



 1                                         CONCLUSION

 2          WHEREFORE, for all the foregoing reasons, the government respectfully requests that

 3   the Court grant the government’s Motion and rule the evidence described above as admissible

 4   for all the reasons stated herein.

 5          DATED this 19th day of March, 2021.

 6                                            Respectfully submitted,

 7                                            CHRISTOPHER CHIOU
                                              Acting United States Attorney
 8
                                              /s/ Daniel Clarkson
 9                                            /s/ Steven W. Myhre
                                              _________________________________
10                                            STEVEN W. MYHRE
                                              DANIEL CLARKSON
11                                            Assistant United States Attorneys
                                              Attorneys for the United States
12

13

14

15

16

17

18

19

20

21

22

23

24

                                                  13
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 14 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                                 EXHIBIT 1
14
           Facebook Postings to S.R. Account
15

16

17

18

19

20

21

22

23

24

                                           14
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 15 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13                              EXHIBIT 1A
14

15
                           “Medina Sinclair”
16                          Communications
17

18

19

20

21

22

23

24

                                           15
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 16 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           16
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 17 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           17
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 18 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                                 EXHIBIT 1B
14
             “Aussey Riley” and “Aus Riley”
15

16
                    Communications
17

18

19

20

21

22

23

24

                                           18
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 19 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           19
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 20 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           20
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 21 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           21
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 22 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           22
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 23 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           23
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 24 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           24
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 25 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           25
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 26 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           26
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 27 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           27
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 28 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                                EXHIBIT 1C
14
                            “Simone Wiley”
15

16
                            Communications
17

18

19

20

21

22

23

24

                                           28
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 29 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           29
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 30 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                                 EXHIBIT 1D
14                         Mailings to S.R. of
15
                        12-20-2017 and 5-17-2018
16

17

18

19

20

21

22

23

24

                                           30
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 31 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           31
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 32 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           32
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 33 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
                                  EXHIBIT 2
14
             Communication Charged in Count 1
15

16

17

18

19

20

21

22

23

24

                                           33
     Case 2:19-cr-00304-RFB-VCF Document 166 Filed 03/19/21 Page 34 of 34



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                           34
